Citation Nr: 0000150	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  95-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of facial 
burns.

2.  Entitlement to service connection for skin cancer, to 
include as a result of radiation exposure.  

3.  Entitlement to service connection for eye disability, 
including cataracts, to include as a result of radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1940 to November 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  The veteran timely appealed that determination to 
the Board.

In June 1998, the Board remanded the case to the RO for 
further development.  Following accomplishment of some of the 
requested development, the RO continued the denial of the 
issues on appeal, and those claims have since been returned 
to the Board for further appellate consideration.

The Board's decision on the claims for service connection for 
residuals of facial burns and for skin cancer is set forth 
below.  However, the claim for service connection for eye 
disability is addressed in the REMAND following the ORDER 
portion of the decision.


FINDINGS OF FACT

1.  The veteran served in the South Pacific in combat in 
World War II as a member of the American occupation forces in 
Japan following World War II, and was present in the VA-
defined Hiroshima area from November 27, 1945, to December 
30, 1945.  

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed sun damaged facial skin, to 
include actinic keratosis, and service.

3.  It has been presumed from evidence of record that the 
appellant was exposed to a dose of ionizing radiation during 
service of less than one rem.  

4.  The medical evidence shows that basal cell carcinoma was 
first manifested in 1976, many years after the appellant's 
exposure to ionizing radiation.

5.  Basal cell carcinoma is not among the cancers for which 
the Secretary has determined is entitled to a presumption of 
service connection based upon exposure to ionizing radiation.

6.  While skin cancer is considered a "radiogenic" disease, 
the VA Chief Public Health and Environmental Hazards Officer 
has opined that it is unlikely that the veteran's skin cancer 
is attributable to exposure to ionizing radiation during 
service.

7.  There is no competent evidence of a nexus between basal 
cell carcinoma and any incident of service, to include 
exposure to ionizing or microwave radiation therein.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of facial 
burns, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for skin cancer, to 
include basal cell carcinoma, either on a direct basis or as 
due to exposure to ionizing radiation during service, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran contends that service connection is warranted for 
residuals of facial burns on a direct basis.  In addition, he 
contends that service connection is warranted for skin cancer 
to include basal cell carcinoma, on a direct basis or as due 
to exposure to ionizing radiation during service.  The Board 
notes that lay statements from the veteran's wife and brother 
essentially indicate that the veteran suffered burns to his 
face in an explosion during service.  Likewise, in 
correspondence of record and during his personal hearing, the 
veteran testified that during his service in the Navy, there 
was an explosion aboard the ship where he was stationed.  He 
asserted that his face was burned during this explosion and 
in the ensuing hours afterwards by the sun when he was forced 
to abandon ship and remain in the ocean until he was rescued.  
Alternatively, as noted, the veteran maintained that he was 
exposed to radiation during service and this exposure 
resulted in facial burns and skin cancer.  

The Board will initially review the common medical history 
with regard to the veteran's service connection claims.  

The service medical records are completely negative for any 
complaints, clinical findings, or diagnosis of skin cancer or 
of facial burns to the face.  Following service, the veteran 
was first treated for basal cell carcinoma in 1976.  
Thereafter, the veteran received further treatment for basal 
cell carcinoma during the mid to late 1990's.  In addition, 
VA outpatient records dated in the 1990's shows that the 
veteran has extensive sun damage to his face to include 
actinic keratosis.  

In June and August 1997, letters were sent to the Defense 
Nuclear Agency (DNA) requesting dosimetry information for the 
veteran's participation in the occupational forces of 
Hiroshima, Japan.  It was noted that the veteran's duties and 
activities while he was a participant in a radiation risk 
activity were water tender on the U.S.S. Compton (DD 705) 
while at Hiroshima, Japan.  In reply, the DNA indicated that 
the maximum possible radiation dose that might have been 
received by any individual who was at either Hiroshima or 
Nagasaki for the full duration of the American occupation was 
less than one rem.  It was noted that this did not mean that 
any individual approached that level of exposure.  

Thereafter, the veteran's case was referred to the VA Under 
Secretary for Health by the Director of Compensation and 
Pension Service.  In the letter, the Director of Compensation 
and Pension Service stated that the veteran had been 
originally diagnosed with basal cell carcinoma of the skin in 
September 1976.  He further indicated that the DNA reported 
that Naval records confirmed that the veteran was a member of 
the American occupation forces in Japan following World War 
II and was present in the VA-defined Hiroshima area from 
November 27, 1945 to December 30, 1945 (although this date 
was mistyped as "1995").  The Director of Compensation and 
Pension Service indicated that a scientific dose 
reconstruction determined that the maximum possible radiation 
does that might have been received by anyone in Hiroshima for 
the full duration of the American occupation (September 1945 
to March 1946) was less than one rem.  The Director of 
Compensation and Pension Service stated that at the time of 
the exposure, the veteran was 27 years old; thereafter, he 
was diagnosed with skin cancer 31 years later.  It was noted 
that skin cancer is not a presumptive disease under 38 C.F.R. 
§ 3.309(d) for radiation-exposed veterans.  A medical opinion 
was requested as to whether it was likely, unlikely, or at 
least as likely as not that the veteran's skin cancer had 
resulted from exposure to ionizing radiation in service.  

In reply, the VA Chief Public Health and Environmental 
Hazards Officer indicated that the CIRRRPC Science Panel 
Report Number 6, 1988, did not provide screening doses for 
skin cancer.  It was noted that skin cancer had been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  The Chief Public Health and Environmental 
Hazards Officer of the VA stated that excess numbers of basal 
cell cancers had also been reported in skin which received 
estimated doses of 9-12 rads in margins of irradiated areas 
(Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 325 to 327).  The VA Chief 
Public Health and Environmental Hazards Officer opined that 
it was unlikely that the veteran's basal cell carcinoma was 
attributable to exposure to ionizing radiation in service.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

However, the threshold question to be addressed with respect 
to each claim for service connection is whether the claim is 
well grounded.  See 38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  If not, the claim must 
fail and there is no further duty to assist in its 
development.  Id.; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom.  Epps v. West, 118 S.Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well-grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).

In order for claim for service connection to be well-
grounded, there must be competent evidence of: (1) a current 
disability (usually, a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, as appropriate); and (3) a nexus (that is, 
a link or a connection) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303; Montgomery v. Brown, 4 
Vet. App. 343 (1993);Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Although evidence submitted in support of a 
claim is presumed to be true for purposes of determining 
whether it is well-grounded, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The veteran in this case is a combat veteran.  Where a combat 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza.  38 
U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the Court articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that VA is to weigh 
evidence contrary to that which established the presumption 
of service connection.  If the VA meets its burden of 
presenting "clear and convincing evidence to the contrary," 
the presumption of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of a well-grounded claim 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza; 
Collette.  Competent evidence is required to establish the 
veteran's current disability and the nexus connecting that 
disability to an in service injury or disease.  That is, the 
veteran must meet his evidentiary burden with respect to 
service connection.  Collette.  In Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996), the Court recognized that, while 
§ 1154(b) relaxed the evidentiary requirement as to the 
evidence needed to render a claim well grounded, there is 
essentially no relaxation as to the question of nexus to 
service, which requires competent medical evidence.  

At the outset, the Board notes that the veteran, his wife, 
and brother are lay persons without appropriate medical 
training and expertise; as such, their assertions regarding 
medical causation are not probative because lay persons are 
not competent to offer medical opinions.  See Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, Vet. App. at 93; Espiritu, 
2 Vet. App. at 494-5.  The Board will consider the record in 
order to ascertain if their assertions are supported by the 
competent medical evidence in this case.  

A.  Service Connection for Residuals of Facial Burns

Given the veteran's combat service, the service records, the 
lay evidence of record as well as the directives of Collette, 
the Board finds that the veteran's report of suffering injury 
in an explosion during service is accepted as credible.  
Thus, the Board must consider if there is current disability 
as well as a nexus between the in-service injury and current 
disability.  

The Board observes that while the post-service medical 
records show recent diagnosis of sun damaged facial skin to 
include actinic keratosis, there is no medical evidence 
showing that there is any relationship whatsoever between 
service and current skin disability.  Thus, as there is no 
competent medical evidence establishing a nexus between 
current disability and service, all of the criteria of Caluza 
have not been met.  As such, the claim for service connection 
for residuals of facial burns is not plausible, and must be 
denied as not well grounded.  

B.  Service Connection for Skin Cancer, 
To Include as a Result of Radiation Exposure

Diseases specific to radiation-exposed veterans, such as 
various forms of cancers, listed under 38 C.F.R. § 3.309(d), 
will be presumed to have been incurred in active service if 
the veteran participated in a "radiation risk activity" such 
as onsite participation in an atmospheric nuclear test. 38 
C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Service connection may also be granted for 
disability based on exposure to ionizing radiation, like all 
disabilities, when there is specific medical evidence linking 
it to such incident.  Combee v. Brown, 34 F.3d 1039, 1043- 45 
(Fed. Cir. 1994).  

Thus, service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, there 
are certain types of cancer that are presumptively service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  38 C.F.R. § 3.311 provides instruction on 
the development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

The Board (like the RO) has carefully reviewed this appeal 
under all three of the legal theories by which service 
connection could be granted for the veteran's skin cancer.  

First, as noted above, the claimed disability is not included 
in the list of conditions that may be presumptively service-
connected by an individual who participated in a radiation-
risk activity, as set forth at 38 C.F.R. § 3.309(d).  

Secondly, although skin cancer is included in the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), that 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey v. Gober, 
120 F.3d 1239, 1245 (Fed. Cir. 1997).  The RO undertook and 
completed the special development mandated by the regulation, 
and the Board finds that the opinion of the Chief Public 
Health and Environmental Hazards Officer of the VA was 
supported by the evidence of record which does not contradict 
that opinion.  Moreover, the competent medical evidence of 
record showed that a diagnosis of basal cell cancer was not 
noted until 1976, or over 30 years after service.

Thirdly, the Combee/Ramey analysis includes the traditional 
approach to service-connection claims, i.e., adjudicating the 
issue of causation in service on a direct basis. However, in 
the instant case, the conclusion of the VA Chief Public 
Health and Environmental Hazards Officer, a physician who 
reviewed all of the pertinent evidence, contradicts, rather 
than supports, the contentions and oral testimony of the 
veteran and there is otherwise no competent evidence of 
record establishing a nexus between a current skin disability 
and exposure to radiation or any other incident of service.  
In the absence of competent medical evidence of a nexus 
between skin cancer and service (to include exposure to 
radiation therein), there is no basis upon which the Board 
can conclude that the veteran's basal cell carcinoma is 
attributable to in-service radiation exposure or other 
incident of service.   

C.  Conclusion

For all the foregoing reasons, the Board concludes that the 
veteran has failed to submit a well-grounded claim for facial 
burns or for skin cancer.  As such, VA is under no duty to 
assist the veteran in developing the facts pertinent to 
either claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground either claim 
of entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

While, with respect to claims that are not well-grounded, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995). A review of the correspondence in this 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claims and was 
advised of what evidence was needed in order to support his 
claims.

ORDER

The issues of entitlement to service connection for residuals 
of facial burns and for skin cancer to include as a result of 
radiation exposure, are denied as not well grounded.  

REMAND

In the Board's prior remand, it was noted that with regard to 
the veteran's service connection claim for skin cancer and 
residuals of facial burns, the veteran had included 
contentions regarding service connection for eye disability 
and had submitted evidence showing treatment for eye 
disability.  At this point, the Board notes that this 
evidence shows treatment for cataracts.  According to 
pertinent VA regulation, a posterior subcapsular cataract is 
a radiogenic disease.  The period specified for the 
development of posterior cataracts is six months or more 
after exposure.  38 C.F.R. § 3.311(b)(5)(iii).  It is unclear 
from the record if all of the veteran's treatment records 
from the Wilmington VA Medical Center eye clinic are of 
record.  Moreover, it is unclear of the veteran's cataract 
treatment was for posterior subcapsular cataracts.  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (per curiam order), the 
Court held that VA has constructive notice of VA-generated 
documents that could "reasonably" be expected to be part of 
the record and that such documents are thus constructively 
part of the record before the VA even where they were not 
actually before the adjudicating body.  The Board concludes 
that all the VA records which are not currently in the claims 
file should be obtained prior to readjudication of the claim, 
to include a determination as to whether the claim is well-
grounded.  

The Board notes that if upon reviewing the medical records, 
the RO determines that the veteran did receive treatment for 
posterior subcapsular cataracts, the RO should request an 
opinion from the Under Secretary for Health from the Director 
of Compensation and Pension Service regarding whether it is 
likely, unlikely, or at least as likely as not that the 
veteran's current eye disability resulted from exposure to 
ionizing radiation in service.  Although an opinion was 
previously sought from the Under Secretary for Health from 
the Director of Compensation and Pension Service, that 
opinion was limited to skin cancer.  Likewise, the RO did not 
specifically consider if the veteran has posterior 
subcapsular cataracts, and, if so, if such disability is 
related to his radiation exposure during service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Wilmington VA Medical 
Center eye clinic.  If any such requested 
records are not available or nonexistent, 
that fact should clearly be documented in 
the veteran's claims file.

2.  If upon reviewing the medical 
records, the RO determines that the 
veteran did receive treatment for 
posterior subcapsular cataracts, the RO 
should request an opinion from the Under 
Secretary for Health from the Director of 
Compensation and Pension Service 
regarding whether it is likely, unlikely, 
or at least as likely as not that the 
veteran's current eye disability resulted 
from exposure to ionizing radiation in 
service.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for eye disability to 
include cataracts to include as a result 
of radiation exposure in light of all 
relevant evidence received (to include 
that referred to above) and all pertinent 
legal authority.  The RO should provide 
clear reasons and bases for its decision, 
addressing all issues raised in this 
REMAND.

4.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations), and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

